 Case 1:20-cv-05810-DG-PK Document 9 Filed 02/02/21 Page 1 of 2 PageID #: 32




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF NEW YORK
                               BROOKLYN DIVISION


KIRYAT BELZ JERUSALEM,

                   Plaintiff,                       Civil Action No. 1:20-cv-5810-DG-PK
       v.

MASSACHUSETTS MUTUAL LIFE
INSURANCE COMPANY,

                   Defendant.



             MASSACHUSETTS MUTUAL LIFE INSURANCE COMPANY’S
                RULE 7.1 CORPORATE DISCLOSURE STATEMENT
       Defendant Massachusetts Mutual Life Insurance Company (“MassMutual”), by and

through its undersigned attorneys, hereby submits its disclosure statement pursuant to Federal Rule

of Civil Procedure 7.1 and states as follows:

       1.      MassMutual is a nongovernmental corporate party.

       2.      MassMutual does not have a parent corporation.

       3.      MassMutual is not directly or indirectly a publicly held corporation.



Dated: February 2, 2021                     Respectfully submitted,

                                             s/ Kate L. Villanueva
                                            Kate L. Villanueva (N.Y. I.D. No. 4335543)
                                            FAEGRE DRINKER BIDDLE & REATH LLP
                                            One Logan Square, Suite 2000
                                            Philadelphia, Pennsylvania 19103
                                            Telephone: 215-988-2535
                                            Email: kate.villanueva@faegredrinker.com

                                            Attorney for Defendant Massachusetts Mutual
                                            Life Insurance Company
 Case 1:20-cv-05810-DG-PK Document 9 Filed 02/02/21 Page 2 of 2 PageID #: 33




                                  CERTIFICATE OF SERVICE

          I, Kate L. Villanueva, hereby certify that on February 2, 2021, a true and correct copy of

Defendant Massachusetts Mutual Life Insurance Company’s Rule 7.1 Corporate Disclosure

Statement was served via the Court’s Electronic Filing System upon the following counsel of

record:

                              Alexander Kadochnikov
              SHIRYAK, BOWMAN, ANDERSON, GILL & KADOCHNIKOV, LLP
                           8002 Kew Gardens Rd., Ste. 600
                              Kew Gardens, NY 11415


          Dated: February 2, 2021              By:     /s/ Kate L. Villanueva
                                                       Kate L. Villanueva
